Citation Nr: 1810709	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for anxiety and depression, not otherwise specified prior to June 14, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision rendered by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board acknowledges that the issue of entitlement to an effective date earlier than June 14, 2013 for the award of service connection for posttraumatic stress disorder (PTSD) with anxiety and depression has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In February 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

During the pendency of the period under consideration, the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown.


CONCLUSION OF LAW

Prior to June 14, 2013, the criteria for a 50 percent disability rating, and no higher, for anxiety and depression have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for service-connected anxiety and depression.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Remand Compliance

As alluded to above, in February 2015, the Board remanded the Veteran's claim and ordered the AOJ to clarify with the Veteran whether he desired to pursue his increased rating claim.  Thereafter, the Veteran confirmed such with the RO.  See statement from the Veteran dated July 2015.  The Veteran's increased rating claim was then readjudicated.  

Accordingly, the Board's remand instructions have been complied with regarding the claim decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Higher evaluation for anxiety and depression

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Board notes that medical evidence of record during the period under consideration addresses treatment for PTSD which was not service-connected prior to June 14, 2013.  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  As the medical evidence does not differentiate between symptomatology attributed to the Veteran's PTSD and his anxiety and depression, the Board will attribute all symptoms during the period under consideration to the anxiety and depression.   

The Veteran's anxiety and depression is rated as 30 percent disabling prior to June 14, 2013 under 38 C.F.R. § 4.130, Diagnostic Codes 9499-9413.  He is in receipt of a 100 percent disability rating for PTSD with anxiety and depression from June 14, 2013. 

Anxiety and depression are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2013; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, as the Veteran's case is governed by the DSM-IV, the Board finds that the assigned GAF scores remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a VA examination in February 2011.  The Veteran reported that he was on anti-depressant medication and participated in group therapy as well as individual mental health counseling.  He reported that he has a good relationship with his 6 six siblings.  He was married twice but has lived with his second ex-wife for many years.  He had four children from his second marriage but only had a relationship with his daughter which he described as "great."  One of his sons drowned at nine years of age which caused frequent grief.  He played poker on a weekly basis with his friends who were also veterans.  He hunted with his grandchildren.  He reported being unemployed for the past 5 to 10 years, although his employment did not have to do with his mental disorder.  

Upon examination, the VA examiner reported that the Veteran appeared appropriately dressed with normal psychomotor activity, speech, attitude, attention, orientation, thought process, affect, thought content, judgment, and intelligence.  His mood was down when he arrived for the examination, although it improved during the examination.  He partially understood that he had a mental health problem.  He did not evidence delusions, inappropriate behavior, hallucinations, obsessive/ritualistic behavior, suicidal thoughts, homicidal thoughts, or problems with activities of daily living.  His impulse control was described as "fair" with no episodes of violence.  He had panic attacks, recurrent thoughts of his combat exposure in Vietnam, sleep impairment, and impairment of short-term memory.  The examiner noted that the Veteran did not appear to be experiencing any significant impairment in his overall level of social functioning.  The examiner diagnosed the Veteran with depression and anxiety, not otherwise specified (NOS) and assigned a GAF score of 60.    

In June 2011, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) by E.D., LMSW.  She reported that the Veteran's depression was severe.  Symptoms that were manifested included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and memory loss for names of close relatives, own occupation, or own name.  E.D., LMSW further opined that the Veteran's mental health symptoms were congruent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In a DBQ submitted to VA on June 14, 2013, E.D., LMSW noted that the Veteran's mental health symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect, impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; and neglect of personal appearance and hygiene.  She opined that the Veteran's mental health symptoms were congruent with total social and occupational impairment.  

VA and private treatment records further document the Veteran's symptomatology associated with his anxiety and depression.  Specifically, VA treatment records note the Veteran's depression, nightmares, and suspiciousness and indicate GAF scores between 45 and 55.  See, e.g., a VA treatment record dated July 2008.  Further, E.D., LMSW treated the Veteran for his mental health symptoms for many years.  A report of hers dated September 2007 documents normal appearance, cooperative manner, average intelligence, retarded pace of speech, short term and long term memory impairment, blunted affect, restless motor activity, fair judgment, fair insight, normal thought content, fair thought process, fair perception, angry and depressed mood, passive suicidal thoughts, and aggressive thoughts towards others.  The Veteran further reported living with his ex-wife and having grief over the loss of his son who drowned at nine years of age.  E.D. assigned a GAF score of 50.  In a report dated February 2009, E.D. noted that the Veteran had impaired concentration, limited memory, difficulty interacting with co-workers, and limited social interaction although he continued to attend group therapy and have contact with immediate family members.  A Social Security Administration (SSA) evaluation dated November 2008 notes the Veteran's report that he has problems with stress and panic attacks.  However, he was "great friends" with his ex-wife and kept in contact with his brother and sister.  He also attended church and his grandson's hockey games.  Additionally, in June 2013, the Veteran underwent a mental health evaluation by E.T., Ph.D.  He reported working on a part-time basis helping his son with yardwork.  He continued to report sleep impairment, intrusive thoughts, flashbacks of his combat in Vietnam, emotional numbness, difficulty trusting others, and suicidal thoughts over the years.  He did not have friends.  His symptoms included difficulty concentrating, generalized anxiety with two to three panic attacks per week, short and long term memory loss, flashbacks/intrusive thoughts, insomnia, overwhelming feelings of sorrow, isolative and withdrawn behavior, and bouts of moderately severe depression.  Dr. E.T. assigned a GAF score of 46 and noted that the Veteran had difficulty in adapting to stressful circumstances including work and his ability to establish and maintain effective relationships.

The Board also notes statements submitted by D.H., the Veteran's brother, as well as G.G. who served with the Veteran in Vietnam and who noted the Veteran's combat exposure and need for mental health treatment.   

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's anxiety and depression prior to June 14, 2013.  In this regard, the Board finds that the impact of the Veteran's anxiety and depression on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2017).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  The Board also finds that the evidence as whole indicates that the Veteran's anxiety and depression traits also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other anxiety and depression symptoms, the Board finds that these criteria approximate a 50 percent disability rating.  As such, given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to June 14, 2013. 
     
However, the Board finds that during the period under consideration, the Veteran is not entitled to a higher 70 percent disability rating for his anxiety and depression.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board acknowledges the finding of E.D., LMSW in June 2011 that the Veteran's mental health symptoms were congruent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Board further notes that the Veteran has evidenced suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances which are consistent with a 70 percent rating.  Also, E.D. opined in her June 14, 2013 report that the Veteran evidenced total social and occupational impairment.  However, the Board finds that E.D.'s report that the Veteran has an inability to establish and maintain effective relationships and total social impairment is contrary to the remainder of evidence of record.  Notably, the Veteran reported during the February 2011 VA examination that he had a "great" relationship with his daughter, played poker on a weekly basis with his friends, and hunted with his grandchildren.  He also reported during the November 2008 SSA evaluation that he was "great friends" with his ex-wife and kept in contact with his brother and sister.  Moreover, he attended church and his grandson's hockey games.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  Further, Dr. E.T. specifically noted in her June 2013 report that the Veteran has difficulty establishing and maintaining effective relationships as opposed to an inability.  As such, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships existed prior to June 14, 2013.  Additionally, although E.D. noted in her June 2011 and June 2013 reports that the Veteran had neglect of personal appearance and hygiene, she did not provide any explanation of such, and the remainder of evidence indicates that the Veteran's appearance and hygiene were normal.  See, e.g., the February 2011 VA examination report.  Therefore the Board finds that the record as a whole does not demonstrate neglect of personal appearance and hygiene. 

The Board also notes that the evidence of record is absent symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; and spatial disorientation.  On the contrary, the VA examination report in particular indicates that the Veteran did not endorse obsessional rituals which interfered with routine activities, his speech was noted as within normal limits, and he was oriented during examination.    

In light of the foregoing, the Board concludes that, while the Veteran demonstrates 4 of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  Further, as discussed above, the Veteran's anxiety and depression traits also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other anxiety and depression symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Board also observes that the Veteran has been assigned GAF scores between 45 and 60, which is indicative of serious to moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to June 14, 2013, entitlement to a 50 percent disability rating for anxiety and depression is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


